As the indictment alleged, and the proof showed, appellant procured intoxicating liquor from some other point in this State, and did "transport, carry and deliver" it to Griffin, in Lampasas County, in this State, where prohibition was in effect, he is guilty, and I agree to the affirmance of the judgment. To "transport" means exactly the same thing as to "carry."
I base my concurrence in the affirmance of the judgment solely on the ground that appellant carried and delivered the liquor to Griffin in prohibition territory wholly regardless of what use Griffin had for it, or intended to put it to, and wholly regardless of what appellant did other than that he carried it and delivered it to Griffin. (Sec. 4, Allison Act, approved August 21, 1913, p. 62.) There is no evidence which shows or tends to show that Griffin intended the liquor for any unlawful purpose whatsoever; but, as I understand it, it tends to show he had it brought and delivered to him for his own use.
Appellant was in no way prosecuted for selling the liquor to Griffin, and as I understand the evidence, he in no way made a sale of it to Griffin, but as I understand the law and the uniform decisions of this court, some of which are cited in section 569, Branch's Criminal Law, he acted in the transaction merely as the agent of Griffin and not otherwise. *Page 186 
However, even if he had made a sale of it to Griffin that could not affect the question, for he was in no way prosecuted for making a sale to Griffin nor for carrying it and delivering it in Lampasas County for that purpose, but solely for carrying and delivering it to him.
So, even if he illegally solicited an order for the sale of it, that could have no bearing whatever on the case, or any question in it, for he was in no way prosecuted for that offense.
The Webb-Kenyon Act of the Congress has no possible bearing on this case or any question in it.
[Rehearing denied November 25, 1914. — Reporter.]